THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS SUCH SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS IN ACCORDANCE WITH SUCH ACT AND APPLICABLE STATE SECURITIES LAWS. Warrant No. No. of Shares of Common Stock: WARRANT to Purchase Common Stock of Cascade Wind Corp. a Nevada Corporation This Warrant certifies that(“Purchaser”), is entitled to purchase from Cascade Wind Corp., Inc., a Nevada corporation (the “Company”), shares of Common Stock (or any portion thereof) at an exercise price of $1.25per share of Common Stock at any time on or before , 2013 (the “Expiration Date”), all on the terms and conditions hereinafter provided. Section 1. Certain Definitions.
